Citation Nr: 1712577	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to service connection for a dental disorder, to include as due to a gastrointestinal disorder.  

3.  Entitlement to service connection for a psychiatric disorder, to include depression and schizoaffective disorder, including as due to a gastrointestinal disorder.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  




INTRODUCTION

The Veteran, who is the appellant, had active service from May 1957 to September 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disorder, to include depression and schizoaffective disorder, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This case was previously before the Board in January 2014, where the Board remanded the issues on appeal for additional development, to include attempting to obtain Social Security Administration (SSA) records and any outstanding VA or private treatment records, as well as to provide the Veteran with VA examinations.  In a response dated in January 2014, the SSA indicated that the records had been destroyed.  A February 2014 statement reflects that the Veteran indicated that private treatment records had already been associated with the evidence of record.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  








REMAND

Service Connection for Gastrointestinal Disorder

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for a gastrointestinal disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

In January 2014, the Board remanded the matter, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the claimed gastrointestinal disorder.  In a March 2014 VA examination report, the VA examiner diagnosed chronic gastritis and opined that the gastritis was unrelated to service.  As reason therefore, the March 2014 VA examiner wrote that the Veteran "complained with no medical treatment given does not support patient chronic gastric condition."  The Board finds that the March 2014 VA opinion is unclear as it relates to the diagnosed chronic gastritis and service.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).   

In addition, the March 2014 VA examiner did not comment on, or address, a September 1957 service treatment record reflecting complaints of pain and burning in the epigastrium as directed in the January 2014 Board Remand.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the gastrointestinal disorder.    


Service Connection for Dental Disorder 

The Veteran has advanced that a currently diagnosed dental disorder, to include periodontal disease, is caused by his gastrointestinal disorder.  As such, the issue of service connection for a dental disorder is inextricably intertwined with the issue of service connection for a gastrointestinal disorder, and adjudication of entitlement to service connection for a dental disorder should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Service Connection for Acquired Psychiatric Disorder 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends generally that an acquired psychiatric disorder is due to service, or in the alternative, due to a gastrointestinal disorder.  See September 2009 notice of disagreement.  

A March 2014 VA examination report reflects that the VA examiner diagnosed depression by way of "recurrent history" and opined that that the depression is unrelated to service.  The March 2014 VA examiner reasoned that the depression was likely due to moving to Puerto Rico in 1988 and post-service family and legal problems. 

Translated private treatment records received by VA in April 2017, approximately three years after the most recent VA examination, reflect that the Veteran was hospitalized for a schizoaffective disorder in January 1991.  The March 2014 VA examiner offered no opinion as to the onset or relationship of a schizoaffective disorder to service.  In addition, the March 2014 VA examiner did not comment on or address whether an acquired psychiatric disorder was caused or aggravated by a gastrointestinal disorder as directed in the January 2014 Board Remand.  See Stegall, 11 Vet. App. 268.  

Based on the above, the Board finds that a new VA mental health examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include depression and a schizoaffective disorder, and, if depression or a schizoaffective disorder is diagnosed, to offer an opinion as to whether the acquired psychiatric disorder is related to service, to include as due to a gastrointestinal disorder.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Send the claims file for a new gastrointestinal medical opinion.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disorder, to include, but not limited to, chronic gastritis, is related to service?  In offering this opinion, please specifically discuss the September 1957 service treatment record reflecting complaints of pain and burning in the epigastrium.  

2.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include depression and schizoaffective disorder, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  

The examiner should provide the following opinions, with supporting rationale:
   
A)  Does the Veteran have a diagnosis of depression?  In answering this question, the examiner should address the depression diagnosis in the March 2014 VA examination report. 
	
B)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed depression had its onset in, was caused by, or is otherwise related to service? 

C)  Does the Veteran have any other acquired psychiatric disorder, to specifically include schizoaffective disorder?  In answering this question, please specifically discuss the private treatment records that show treatment for schizoaffective disorder in January 1991.  

D)  For any other diagnosed psychiatric disorder, to specifically include schizoaffective disorder, is it at least as likely as not (50 percent probability or greater) the disability had its onset during, was caused by, or is otherwise related to active service?  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

E)  Is it as likely as not (i.e., probability of 50 percent 
or more) that any current acquired psychiatric disorder was caused by a gastrointestinal disorder, to include chronic gastritis? 

   F)  Is it as likely as not (i.e., probability of 50 percent 
      or more) that any current acquired psychiatric disorder
was aggravated by (i.e. worsened beyond normal progression) a gastrointestinal disorder, to include chronic gastritis? 

In rendering the secondary service connection opinions, requested opinions above, the VA examiner should assume, as fact, that the Veteran has been currently diagnosed chronic gastritis, and if it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then, readjudicate the issues of service connection for a gastrointestinal disorder, an acquired psychiatric disorder, and a dental disorder.  If the benefits sought remain denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




